Case 6:21-cv-02267-RRS-CBW Document1 Filed 08/02/21 Page 1of 7 PagelID#: 1

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

 

 

LAFAYETTE DIVISION
ROXANNE THERIOT AND CIVIL ACTION NO:
KEVIN THERIOT
VERSUS JUDGE
WALMART STORES, INC. AND MAGISTRATE
JANE DOE Jury Trial Requested

kek eA RK RK KK KKK KKK RHE KAR KR KAR KKK Ke KR KRKRKKEK KEK KR K KEKE KKK Ke KEKE

NOTICE OF REMOVAL AND DEMAND FOR TRIAL BY JURY

WALMART INC., formerly known as Wal-Mart Stores, Inc., and JANE DOE, defendants
in the state court suit brought by plaintiffs in the suit entitled “Roxanne Theriot and Kevin Theriot
v. Wal-Mart Stores, Inc. and Jane Doe,” Docket No. 135,784 E of the 16" Judicial District Court,
Parish of St. Mary, Louisiana, files this Notice of Removal of this case from the 16" Judicial District
Court for the Parish of St. Mary, Louisiana, in which it is now pending to the United States District
Court for the Western District of Louisiana.

1.

This case was commenced in the 16" Judicial District Court for the Parish of St. Mary,
Louisiana, on May 19, 2021, as shown by a copy of the Petition for Damages, attached hereto as
Exhibit “A.”

2.

Since plaintiffs did not state in their original Petition for Damages whether the matter in

controversy exceeds $75,000, defendant served Request for Admissions asking that they admit or

deny that the amount in controversy arising out of the incident which occurred on July 13,
Case 6:21-cv-02267-RRS-CBW Document1 Filed 08/02/21 Page 2 of 7 PagelID#: 2

2021,which is the subject of the captioned matter, exceeds the sum of $75,000, exclusive of interest
and cost, a copy attached as Exhibit “B.”
3.

Defendant received a response to the Request for Admissions admitting that the amount in
controversy does exceed $75,000, exclusive of interest and costs, on July 15, 2021, a copy attached
as Exhibit “C.” Since that time, no other process, pleadings or orders have been served on
defendant.

4,

Plaintiffs’ action is one of a civil nature in which the matter in controversy is in excess of
$75,000, exclusive of interest and costs, for injuries allegedly received when, according to plaintiffs’
petition, on July 13, 2021, Roxanne Theriot tripped due to an unsecured rug that was bunched up and
wrinkled at Walmart store #540 located on U. S. Highway 90 East in Morgan City, Louisiana,
causing her to fall and injure herself sustaining serious personal injuries resulting in past and future
physical and mental pain and suffering, past and future loss of enjoyment of life, past and future
disability, permanent disfigurement, permanent disability, scarring, medical expenses and life care
costs both past and future, and her husband, Kevin Theriot, has suffered loss of consortium,
companionship, society and support.

5.

According to her medical record of Dr. Jason A. Higgins dated September 10, 2021, attached
as Exhibit “D,” plaintiff underwent an MRI of her right shoulder and the impression was complete
rotator cuff tear or rupture of the right shoulder. Dr. Higgins indicates that she does need surgery
which will include a right shoulder scope with foreign body removal including pulled out anchor and

sutures, revision rotator cuff repair of the supra and infraspinatus tendon, biceps tenotomy and
Case 6:21-cv-02267-RRS-CBW Document1 Filed 08/02/21 Page 3 of 7 PagelID#: 3

revision decompression. Although we have not received the reports, we are of the impression
plaintiff has undergone shoulder surgery. As per the attached Medical Expense Itemization of
Roxanne Theriot (Exhibit “E”) we have received medical bills which total $29,302.76. Assuming
she had undergone the shoulder surgery, we anticipate receipt of additional medical expenses.

Damages award for shoulder injuries with surgery range from $40,000 to $150,000. $40,000
was awarded in Maddox v. Bailey, 146 So.3d 590, (1* Cir. 2014), for arthroscopic surgery to repair
a torn labrum in addition to epidural steroid injections which resolved low back and neck injuries.
$150,000 was awarded for a labral tear with arthroscopic surgery, major rotator cuff tear and
probable future surgery in Quinn v. Wal-Mart Stores, Inc.,774 So.2d 1093 (2™ Cir. 2000). $55,000
was awarded in Peoples v. Fred’s Stores of Tennessee, 38 So.3d 1209 (3% Cir. 2010), for a woman
who injured her shoulder and underwent injections and arthroscopic surgery which caused a “frozen
shoulder” which ultimately resolved after physical therapy. $65,000 was awarded to a 61 year old
man who sustained rotator cuff shoulder injury with arthroscopic shoulder surgery in Ezernack v.
Progressive Sec. Ins. Co., 899 So.2d 870 (3" Cir. 2005). $75,000 was awarded to a 50 year old who
incurred a torn rotator cuff which required surgery in Butcher v. Mount Airy Ins. Co., 741 So.2d 745
(3 Cir. 1999). $76,000 was awarded in Pierce v. Milford, 688 So.2d 1093 (3" Cir. 1996), for
arthroscopic shoulder surgery with an impairment. $125,000 was awarded for a severe rotator cuff
injury with surgery and a good result in Selico v. Intercontinental Bulktank Corp., 733 So.2d 1240
(4" Cir. 1999). $75,000 was awarded for a partial rotator cuff tear, synovitis and arthroscopic
surgery in Younce v. Pacific Gulf Marine, Inc., 817 So.2d 255 (5™ Cir. 2002).

6.
Defendant will be contesting the liability and damage aspect of this case and the causal

relationship of some of the plaintiff's complaints to the accident in question. Defendant will be
Case 6:21-cv-02267-RRS-CBW Document1 Filed 08/02/21 Page 4 of 7 PagelD#: 4

questioning the nature and extent of the plaintiff's complaints and treatment. Defendant does not
state in this Removal pleading, nor does defendant intend to argue at trial or post trial, that plaintiffs
are entitled to any amounts, much less an amount greater than $75,000. However, that does not
mean that the matter in controversy as claimed by plaintiffs does not exceed the sum or value of
$75,000. It is anticipated, based upon plaintiffs’ discovery response, that plaintiffs will attempt to
recover an amount in excess of $75,000. Defendant dispute that the plaintiff's injuries are as severe
as she claims. However, the issue is what is the amount in controversy. The amount in controversy
should be determined by the greatest amount the plaintiffs could reasonably attempt to recover at
trial. If for any reason plaintiffs were to oppose this Removal and if the court was to remand the case
to state court, we would respectfully request that this court enter an order preventing the plaintiffs
from attempting to recover any amounts in excess of $75,000 at any subsequent state court trial.
Otherwise, defendant would be barred from trying the case in federal court while the plaintiffs could
attempt to recover an unlimited amount of damages in state court.

The said civil action as against the removing defendant is one in which the District Courts
of the United States have original jurisdiction pursuant to the provisions of 28 U.S.C. § 1332, et seq.,
by virtue of the fact that at the time of the commencement of this action, and at all times since that
time, plaintiffs are residents of and domiciled in the Parish of St. Mary, Louisiana (as shown by the
Petition for Damages, Exhibit “A”’); and Walmart Inc., is a Delaware corporation with its principal
place of business in the State of Arkansas (as shown by Exhibit “F” attached hereto) and by virtue
of the fact that the amount in controversy exceeds the sum or value of $75,000, exclusive of interest
and cost. With regard to defendant, Jane Doe, pursuant to 28 U.S.C. $1441 (a), “For purposes of

removal under this chapter, the citizenship of defendants sued under fictitious names shall be
Case 6:21-cv-02267-RRS-CBW Document1 Filed 08/02/21 Page5of 7 PagelID#: 5

disregarded.”
7.

Upon the filing of this Notice of Removal, written notice thereof is hereby given to all
adverse parties, and a Notice of Removal is being filed with the Clerk of the aforesaid state court to
affect the removal of the said civil action as against the removing defendant, all as provided for by
law.

8.

This cause is specifically removable to this Honorable Court pursuant to law, particularly the
provisions of 28 U.S.C. §1441, et seq.

9,

Defendant reserve all rights to object to the jurisdiction of the state court proceedings should
this court ultimately hold that this action was not removable or improperly removed thereto.

10.

In defendant’s original Answer, we specifically reserved its right to request a trial by jury in
the event the plaintiffs’ cause of action exceeded the sum or value of $50,000. As a result of the
Plaintiff's Responses to Defendants Request for Admission and as a result of removal of this matter
to federal court, defendant is entitled to and specifically requests a trial by jury on all issues filed
herein or to be filed hereinafter.

WHEREFORE, premises considered, defendant prays that this Notice of Removal be
accepted as good and sufficient, and that the aforesaid civil action be removed from the 16" Judicial
District Court for the Parish of St. Mary, Louisiana, and into this Court for trial and determination

as provided by law, particularly 28 U.S.C. §1441, et seq., and thereupon to proceed with said civil
Case 6:21-cv-02267-RRS-CBW Document1 Filed 08/02/21 Page 6 of 7 PagelID#: 6

action as though originally commenced in this court and for all orders and decrees as may be
necessary or appropriate in such cases made and provided. Defendant further prays for a trial by jury

on all issues filed herein or to be filed hereinafter.
Respectfully submitted,

SWIFT & RHOADES, L.L.P.

By (Mt se bx pul.

JOHN G. SWIFT (#12612) “7
DONNA R. MOLIERE (#01492)
930 Coolidge Boulevard
P.O. Box 53107
Lafayette, LA 70505-3107
(337) 572-9877 - Fax (337) 572-9737
jswift@swiftrhoades.com
ATTORNEYS FOR DEFENDANT, WALMART INC,
Case 6:21-cv-02267-RRS-CBW Document1 Filed 08/02/21 Page 7 of 7 PagelD#: 7

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

 

 

LAFAYETTE DIVISION
ROXANNE THERIOT AND CIVIL ACTION NO:
KEVIN THERIOT
VERSUS JUDGE
WALMART STORES, INC. AND MAGISTRATE
JANE DOE Jury Trial Requested

KReRKRHRK ARK KARR KR KKK AK KKRAEKAEKRAEKAEKKREK RRA KE KAKREKR ARR AEK KR RK KKK

AFFIDAVIT
STATE OF LOUISIANA
PARISH OF LAFAYETTE
BEFORE ME, the undersigned authority, personally came and appeared JOHN G. SWIFT,
of lawful age, being duly sworn upon his oath, says that he has prepared and read the foregoing
Notice of Removal and that the matters contained therein are true and correct to the best of his
knowledge, information and belief and that a copy of the removal has been forwarded to the attorney

for plaintiffs by depositing same in the U.S. mail, postage prepaid and properly addressed.

Maw 0 ier

JOEIN G. SWIFT

SWORN TO AND SUBSCRIBED before me this > day of August, 2021.

Chabit, Bbw

ELIZABETH B. COLE
NOTARY PUBLIC
Notary Identification No. 13315
